842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gudgell PARKS, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 87-5759.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.

ORDER

1
The petitioner moves for counsel on appeal from the district court's order denying the petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In 1965, the petitioner pled guilty to murder in the Bath Circuit Court in Owensville, Kentucky.  He received a life sentence.  Subsequently, he exhausted his Kentucky post-conviction relief remedies.


3
The petition raises ineffective assistance of counsel and involuntary guilty plea issues.  The district court denied the petition as a delayed petition under Rules Governing Sec. 2254 Cases, Rule 9(a).  The court held that the state had shown prejudice because the trial judge and defense counsel had died before the petition was filed.  The court also held that the petitioner failed to rebut this prejudice.   Davis v. Adult Parole Auth., 610 F.2d 410, 414 (6th Cir.1979).


4
After an examination of the record and the briefs, we agree with the conclusions of the district court for the reasons stated in its order.


5
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.